Citation Nr: 1605147	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  15-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether the reduction of the evaluation for cervical joint disease with cervical spasm from 30 percent to a 20 percent disability was proper.
 
2.  Entitlement to an initial rating in excess of 30 percent for cervical joint disease with cervical spasm.

3.  Entitlement to an initial rating in excess of 10 percent for femoropatellar syndrome with anterior cruciate ligament (ACL) instability, right knee.

4.  Entitlement to an initial rating in excess of 10 percent for mild lateral instability, left knee.

5.  Entitlement to an initial rating in excess of 10 percent for femoropatellar syndrome, left knee.

6.  Entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial compensable evaluation for allergic rhinitis.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a right ankle disability.

10.  Entitlement to a lumbar spine disability.

11.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from April 1998 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013, November 2014, April 2015 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the May 2013 rating decision, the RO granted service connection for cervical joint disease with cervical spasm at an initial 30 percent disability rating, effective May 15, 2012; granted service connection for femoropatellar syndrome with ACL instability, right knee at an initial 10 percent disability rating, effective May 15, 2012; granted service connection for femoropatellar syndrome, left knee at an initial 10 percent disability rating, effective May 15, 2012; granted service connection for mild lateral instability, left knee at an initial 10 percent disability rating, effective May 15, 2012; and denied service connection for hypertension, a right ankle disability and a lumbar spine disability.

In the November 2014 rating decision, the RO, in part, denied entitlement to a TDIU.

In the April 2015 rating decision, the RO decreased the Veteran's evaluation for service-connected cervical joint disease with cervical spasm from a 30 to a 20 percent disability evaluation, effective July 1, 2015.

In an August 19, 2015 rating decision, the RO granted service connection for allergic rhinitis at an initial compensable evaluation, effective October 25, 2014.

In an August 26, 2015 rating decision, the RO granted service connection for panic disorder with symptoms of anxiety, sleep disturbance and depression (claimed as PTSD) at an initial 70 percent evaluation, effective December 9, 2013.

The Board acknowledges that the issues of entitlement to service connection for a left eye disorder, a right eye disorder, a hiatal hernia, acid reflux, erectile dysfunction, vertigo, sleep apnea and a left foot healed fracture disability have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.   As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues of entitlement to an initial evaluation in excess of 70 percent for PTSD, entitlement to an initial compensable evaluation for allergic rhinitis, entitlement to service connection for hypertension, entitlement to service connection for a right ankle disability, entitlement to low back disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Improvement of the Veteran's service-connected cervical spine disability has not been demonstrated.

2.  The Veteran's cervical spine disability has not been manifested by unfavorable ankylosis of the entire cervical spine or incapacitating episodes at any time during the period on appeal.

3.  The Veteran's femoropatellar syndrome with ACL instability, right knee has been manifested by no more than slight lateral instability.

4.  The Veteran's lateral instability, left knee has been manifested by no more than slight lateral instability.

5.  The Veteran's femoropatellar syndrome, left knee disability is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more.


CONCLUSIONS OF LAW

1.  The April 2015 RO rating decision which reduced the Veteran's rating for his service-connected cervical joint disease with cervical spasm from 30 percent to 20 percent, effective July 1 2015, was not proper and the criteria for restoration of the 30 percent rating are met.  38 C.F.R. §§ 3.105(e), 3.344 (2015).

2.  The criteria for an initial rating in excess of 30 percent for cervical joint disease with cervical spasm are not met.  38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's femoropatellar syndrome with ACL instability, right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes 5257 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's lateral instability, left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Code 5257(2015).

5.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's femoropatellar syndrome, left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes 5260, 5261(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made: A rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the Veteran must be notified of the contemplated action and furnished detailed reasons for the action.  He or she must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence [i.e., contraindicating the reduction] is not received, final rating action [implementing the reduction] will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action [rating implementing the reduction] expires.  38 C.F.R. § 3.105(e).  The Veteran was provided with notice in November 2014 and the Board find that there has been compliance with the procedural requirements of 38 C.F.R. § 3.105(e).

The RO provided notice to the Veteran in a March 2013 letter, prior to the date of the issuance of the appealed May 2013, November 2014, April 2015 and August 2015 rating decisions.  The March 2013 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The March 2013 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private treatment records and the reports of April 2013 and April 2014 VA examinations.  The April 2013 and April 2014 reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2013 and April 2014 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate her for times since filing her claim when her disability may have been more severe than at other times during the course of her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2015).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2015). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of neck pain and knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

I. Cervical Spine Disability

The Veteran underwent a VA examination in April 2013.  The Veteran reported constant, ongoing neck pain that did not radiate.  He reported flare-ups which resulted in him having difficulty getting out of bed.  Flexion was from 0 to 20 degrees with painful motion beginning at 15 degrees.  Extension was from 0 to 15 degrees with evidence of painful motion beginning at 10 degrees.  Right lateral flexion was from 0 to 35 degrees with no evidence of painful motion.  Left lateral flexion was from 0 to 25 degrees with painful motion beginning at 20 degrees.  Right lateral rotation was from 0 to 75 degrees with no evidence of painful motion.  Left lateral rotation was from 0 to 30 degrees with painful motion beginning at 25 degrees.  After 3 repetitions, flexion was from 0 to 15 degrees, extension was from 0 to 15 degrees, right lateral flexion was from 0 to 35 degrees, left lateral flexion was from 0 to 25 degrees, right lateral rotation was from 0 to 75 degrees and left lateral rotation was from 0 to 30 degrees.  The Veteran had additional limitation in range of motion of the cervical spine following repetitive use but did not have any functional loss or functional impairment of the cervical spine.  He had cervical spine and paracervical muscle tenderness.  There was no guarding or atrophy.  Muscle strength was normal.  Reflexes and sensory examination was normal.  He had mild left upper extremity radiculopathy.  He did not have IVDS of the cervical spine.  The Veteran also had reversal of lordosis associated with paracervical spasm.  There was no objective evidence that the Veteran's mild radiculopathy of the left upper extremity was subjective only so no diagnosis was rendered.  There was degenerative joint disease but no vertebral fracture.  The Veteran's employment was affected as he had pain with driving with limited mobility.  The examiner indicated that the Veteran had an additional loss of 10 degrees during flare-ups.

The Veteran underwent a VA examination in April 2014.  The Veteran reported that his neck condition had worsened over time.  There were also flare-ups as the Veteran described an inability to run, jump or stand for long periods of time due to increased pain.  Flexion was from 0 to 45 degrees or greater with painful motion beginning at 45 degrees or greater.   Extension from 0 to 45 degrees or greater with painful motion beginning at 45 degrees or greater.   Right lateral flexion was from 0 to 45 degrees or greater with painful motion beginning at 25 degrees.  Left lateral flexion from 0 to 40 degrees with painful motion beginning at 40 degrees.  Right lateral rotation from 0 to 70 degrees with painful motion beginning at 70 degrees.  Left lateral rotation was from 0 to 65 degrees with painful motion beginning at 60 degrees.  After repetitive use, flexion, extension and right lateral flexion were all from 0 to 45 degrees or greater.  Left lateral flexion was from 0 to 40 degrees.  Right lateral rotation was from 0 to 70 degrees.  Left lateral rotation was from 0 to 65 degrees.  The Veteran did not have additional limitation of motion after repetitive use but did have functional loss of the cervical spine as he had less movement than normal and pain on movement.  He had tenderness to palpation.  There were no muscle spasms present and no guarding.  Muscle strength was normal and there was no atrophy.  Reflexes and sensory examinations were normal.  There was no radiculopathy.  There was no IVDS.  Posture and gait were within normal limits.  The examiner indicated that there were contributing factors of pain, weakness, fatigability and incoordination and there was additional limitation of the cervical spine during flare-ups or repeated use over time.  The degree of range of motion loss during flare-ups or pain on use was approximately 5 degrees.  

A February 2015 private x-ray report noted that the Veteran's cervical spine revealed a loss of motion within the C4-C5 and C5-C6 levels while flexion was mildly reduced at C2-C3 and C3-C4.  

      
A.  Reduction

In the May 2013 rating decision, the RO granted service connection for cervical joint disease with cervical spasm at an initial 30 percent disability rating, effective May 15, 2012.

The 30 percent rating for cervical joint disease with cervical spasm was assigned based upon an April 2013 VA examination.

In November 2014, the RO issued a rating decision proposing to decrease the 30 percent rating to a 10 percent rating based upon the April 2014 VA examination that showed that the Veteran's range of motion was normal.   In April 2015, the rating was reduced from 30 percent to a 20 percent evaluation, effective July 1, 2015.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See Greyzck v. West, 12 Vet. App. 288, 292   (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

As noted above, the record reflects that in the November 2014 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his cervical spine disability.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The record reflects that the Veteran did not respond to this letter and did not request a pre-determination hearing. 

Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; therefore, the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344. The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In this case, however, the 30 percent disability rating for a cervical spine disability was in effect for less than 5 years, from May 15, 2012 to July 1, 2015.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable and an examination disclosing improvement will warrant a reduction in the rating.  38 C.F.R. § 3.344(c).

In this case, the Veteran is currently assigned an initial 30 percent rating for a cervical joint disease with cervical spasm prior to July 1, 2015, and a 20 percent rating, from July 1, 2015 pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 5010-5237.

The most recent amendment to 38 C.F.R. § 4.71a  changed the Diagnostic Codes for spine disorders to 5235 to 5243, and spine disorders are rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Based on a review of the record, the Board finds that the Veteran's initial 30 percent disability rating for his cervical joint disease with cervical spasm disability restored. 

Initially the Board again notes that the 30 percent evaluation assigned for the Veteran's cervical spine disability was in effect for less than 5 years at the time of the reduction.  As such, the Board does not have a heightened duty to show sustained material improvement as contemplated by 38 C.F.R. § 3.344(a) and (b).

Nevertheless, the Board finds that the April 2014 VA examination report, upon which the RO reduced the Veteran's disability rating, fails to show any improvement in the Veteran's a cervical joint disease with cervical spasm disability from the April 2013 VA examination which formed the basis of the original 30 percent disability rating.

Notably, on VA examination in April 2013, active forward flexion was from 0 to 20 degrees.  Active forward flexion on the April 2014 VA examination was from 0 to 45 degrees or greater which, as noted above, is the normal forward flexion of the cervical spine.  However, the April 2014 VA examiner noted that the Veteran had functional loss of the cervical spine as he had less movement than normal and pain on movement.  The examiner also indicated that there were contributing factors of pain, weakness, fatigability and incoordination and there was additional limitation of the cervical spine during flare-ups or repeated use over time.  The degree of range of motion loss during flare-ups or pain on use was approximately 5 degrees.  While the Board acknowledges that the April 2014 VA examination report demonstrated a normal range of motion of 0 to 45 degrees, there was also pain on movement with additional loss of motion during flare-ups.   

As a result of both the April 2013 and April 2014 VA examinations noting that there was pain on movement with additional loss of motion during flare-ups, the Board finds that April 2014 VA examination did not demonstrate any improvement.

For these reasons, the Board concludes that the evidence is at least equally weighted on the question of whether the Veteran's cervical spine disability has improved, and the Veteran's claim is granted.

The Board finds that the Veteran's 30 percent rating for a cervical joint disease with cervical spasm disability was improperly reduced.  Therefore, the 30 percent rating for a cervical joint disease with cervical spasm disability should be restored. 

Accordingly, the Board finds that restoration of the 30 percent rating for a cervical joint disease with cervical spasm disability, effective May 15, 2012, is warranted.  The Board has resolved reasonable doubt in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      B.  Higher Initial Rating 

The Board also finds that the criteria for an initial rating in excess of 30 percent for a cervical joint disease with cervical spasm disability have not been met at any time during the claim.

As noted above, to warrant an initial rating in excess of 30 percent under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of the entire cervical spine.  The Veteran has never reported suffering ankylosis in his cervical spine, and there is no medical evidence of record showing ankylosis.  Both the April 2013 and April 2014 VA examinations indicated that there was no ankylosis and the February 2015 x-ray of the cervical spine demonstrates that the Veteran still has motion of the spine.  Accordingly, an initial 40 percent disability rating is not warranted under the General Ratings Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2015).

While the Veteran's cervical degenerative disc disease may, in the alternative, be termed intervertebral disc syndrome, the Veteran does not have intervertebral disc syndrome and there have been no reports of any incapacitating episodes.  Accordingly, the Board finds the Veteran is not entitled to an initial rating in excess of 30 percent based on incapacitating episodes.

While the Board notes that the April 2013 and April 2014 VA examiners indicated that there was additional functional loss due to pain, weakness, and lack of endurance after repetitive use and flare-ups, the Board has taken this into account.  However, the additional functional loss due to pain, weakness, and lack of endurance after repetitive use and flare-ups did not result in unfavorable ankylosis of the entire cervical spine.  Additionally, the April 2013 VA examiner specifically determined that the Veteran had only an additional functional loss of 10 degrees of flexion during flare-ups.  The Board finds that the initial 30 percent evaluation assigned for the cervical spine adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his cervical disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss is not warranted.  See DeLuca, supra.

As the preponderance of the evidence is against the claim for an initial rating in excess of 30 percent for the service-connected cervical joint disease with cervical spasm disability the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Right and Left Knees

The Veteran has a current initial 10 percent rating for femoropatellar syndrome with ACL instability, right knee and a current initial 10 percent rating for mild lateral instability, left knee under Diagnostic Code 5257.  The Veteran also has a current initial 10 percent rating for femoropatellar syndrome, left knee under Diagnostic Code 5260.

Under Diagnostic Code 5260 for limitation of flexion of the leg, a 20 percent rating applies if there is flexion limited to 30 degrees; a 10 percent rating applies if there is flexion limited to 45 degrees; and a 0 percent rating applies if there is flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension of the leg, a 50 percent rating applies if there is extension limited to 45 degrees; a 40 percent rating applies if there is extension limited to 30 degrees; a 30 percent rating applies if there is extension limited to 20 degrees; a 20 percent rating applies if there is extension limited to 15 degrees; a 10 percent rating applies if there is extension limited to 10 degrees; and a 0 percent rating applies if there is extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257 for other impairments of the knee, a 30 percent rating applies if there is severe recurrent subluxation or lateral instability.  A 20 percent rating applies if there is moderate recurrent subluxation or lateral instability.  A 10 percent rating applies if there is slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. §4.6.

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA's General Counsel concluded that a veteran with arthritis and instability of the knee may be assigned separate disability ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Separate ratings may also be assigned for limitation of extension and limitation of flexion.  VAOPGCPREC 9-2004.  Therefore, if warranted by the evidence, the rating schedule allows for a separate rating for subluxation or lateral instability of the knee under Diagnostic Code 5257, whether it is slight, moderate, or severe, in addition to ratings for limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent a VA examination in April 2013.  The examiner noted a diagnosis of femoropatellar syndrome bilaterally with mild lateral instability left, ACL instability, right.  The Veteran had flare-ups and reported that during flare-ups he had difficulty standing for long periods of time and difficulty walking.  Right knee flexion was from 0 to 130 degrees with no evidence of painful motion.  The right knee had 0 levels of extension and no evidence of painful motion on extension.  Flexion of the left knee was from 0 to 125 degrees with evidence of painful motion beginning at 125 degrees.  The left knee had 0 levels of extension and no evidence of painful motion on extension.  The Veteran did not have additional limitation of motion after repetitive-use testing as right knee flexion was from 0 to 130 degrees and left knee flexion was from 0 to 125 degrees after repetitive-use testing.  The Veteran had less movement than normal in both knees and pain on movement in the left knee.  He had pain on palpitation to both knees.  Muscle strength testing was normal.  Anterior instability of the left knee was normal.  Anterior instability of the right knee was 1+.  Both the left and right knees were normal on posterior instability testing.  Right knee medial lateral instability was normal.  Left knee medial lateral instability was 1+.  There was no evidence of recurrent patellar subluxation/dislocation.  The Veteran had shin splints in both legs with no symptoms.  The examiner indicated that the shin splints were not related to his knee conditions.  The Veteran also had positive patellar compression sign bilaterally and crepitance on the right.   The Veteran did not use assistive devices.  There was no x-ray evidence of arthritis or patellar subluxation.  The Veteran's work was impacted as he had limited standing, walking and was unable to squat.  The examiner opined that he was unable to comment on further loss of movement with flare-ups without speculation give the mild findings on the examination.

A.  Femoropatellar syndrome with ACL instability, right knee and lateral instability, left knee.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that initial evaluations in excess of 10 percent is not warranted for the Veteran's femoropatellar syndrome with ACL instability of the right knee and lateral instability of the left knee.

As noted above, in order to warrant an initial rating in excess of 10 percent under Diagnostic Code 5257, there needs to be moderate recurrent subluxation or lateral instability.  However, the evidence of record does not demonstrate moderate recurrent subluxation or lateral instability of either knee.  Specifically, the April 2013 VA examination revealed only anterior instability of 1+ (0-5 millimeters) for the right knee and lateral instability of 1+ (0-5 millimters) for the left knee.  Both the left and right knee were normal on posterior instability testing while the right knee was normal on medial lateral instability testing and the left knee was normal on anterior instability testing.  While the record documents that the Veteran was treated for a right knee contusion following a fall in 1999 and the Veteran has reported feelings as if his knees, would give out approximately twice a month, the record does not show that he has had any recent falls as a result of either knee.  Moreover, the 2013 examination report notes that there was no evidence of recurrent patellar subluxation/dislocation for either knee and the examiner noted that the Veteran did not use any braces or assistive devices.  

Accordingly, as the record only demonstrates slight instability for the right and left knees, initial evaluations in excess of 10 percent are not warranted.

B.  Femoropatellar syndrome, left knee

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an initial evaluation in excess of 10 percent is not warranted for the Veteran's femoropatellar syndrome, left knee, as the Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees to warrant an increased rating under Diagnostic Codes 5260 or 5261.  Namely, on VA examination in April 2013, flexion was from 0 to 130 degrees and extension was to 0 degrees.  At no time during the course of the appeal has flexion been limited to 45 degrees or less as contemplated by a compensable rating under Diagnostic Code 5260 for limited flexion.  Likewise, the preponderance of the medical record shows that the Veteran has not had limited of extension of 10 degrees or more as contemplated by a compensable rating under Diagnostic Code 5261.  

While VA examiner noted the Veteran's complaints of pain, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent.  Furthermore, the 10 percent currently assigned already contemplates painful motion.

While the Board notes that the VA examiner indicated that the Veteran reported that flare-ups impacted the function of his knee as he had difficulty standing for long periods of time and difficulty walking, the Board has taken this into account.  However, even during flare-ups the pain did not result in the functional equivalent of flexion to 30 degrees or extension limited to 15 degrees or more.  Additionally, while the April 2013 VA examiner indicated that any additional limitation would be speculative, all the VA examiner specifically determined that the Veteran did not have additional limitation in range of motion of the left knee following repetitive use testing.  The Board finds that the 10 percent evaluation assigned for the left knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his left knee disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for both the left and right knee disabilities.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

As the preponderance of the evidence is against the claim for initial rating in excess of 10 percent for service-connected femoropatellar syndrome with ACL instability, right knee; femoropatellar syndrome, left knee; and mild lateral instability, left knee, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected cervical spine and right and left knee disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

The April 2015 reduction of the rating for the Veteran's cervical joint disease with cervical spasm disability from 30 percent to 20 percent was improper, and the 30 percent disability rating is restored, effective May 15, 2012.

Entitlement to an initial rating in excess of 30 percent for cervical joint disease with cervical spasm disability is denied.

Entitlement to an initial rating in excess of 10 percent for femoropatellar syndrome with anterior cruciate ligament (ACL) instability, right knee is denied.

Entitlement to an initial rating in excess of 10 percent for mild lateral instability, left knee is denied.

Entitlement to an initial rating in excess of 10 percent for femoropatellar syndrome, left knee is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims remaining on appeal.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in an August 19, 2015 rating decision, the RO granted service connection for allergic rhinitis at an initial compensable evaluation, effective October 25, 2014.  In a September 2015 correspondence, the Veteran indicated that he disagreed with these specific findings of the August 19, 2015 rating decision.

In an August 26, 2015 rating decision, the RO granted service connection for panic disorder with symptoms of anxiety, sleep disturbance and depression (claimed as PTSD) at an initial 70 percent evaluation, effective December 9, 2013.  In a September 2015 correspondence, the Veteran indicated that he disagreed with these specific findings of the August 26, 2015 rating decision.

While the Veteran expressed disagreement with the August 2015 rating decisions, it appears that no subsequent statement of the case was ever issued addressing the claims for higher initial evalautions for PTSD and allergic rhinitis.  Accordingly, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disability to include PTSD and entitlement to an initial compensable evaluation for allergic rhinitis remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claims for service connection, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the Veteran's claim to service connection for hypertension, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Service treatment records reflect that his March 1998 enlistment examination noted a blood pressure reading of 134/70.  An August 1999 service treatment record noted a blood pressure reading of 150/91.  The Veteran's March 2000 separation examination noted a blood pressure reading of 116/65.

The Veteran underwent a VA examination in February 2013.  The examiner noted that the Veteran was diagnosed with hypertension in 2012.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness as the examiner noted that there was no evidence of hypertension or elevated blood pressure readings in service. 

The Board finds that this VA examination is not adequate.  In part, the examiner concluded that the Veteran's hypertension was less likely than not related to service as there was no evidence of hypertension or elevated blood pressure readings in service.  However, this finding appears inconsistent with the evidence of record as the August 1999 service treatment record noted a blood pressure reading of 150/91.  

The Veteran also underwent a VA examination in April 2014.  The examiner indicated that the Veteran's hypertension was less likely than not related to a service-connected disability.  The examiner noted that the Veteran was diagnosed with hypertension in 2012 which was 12 years after his service.  He also noted that the Veteran's depression screen was negative, there was no mention of PTSD in the records and that there was no evidence of treatment for mental conditions for over 12 years.

However, in the August 26, 2015 rating decision, the RO granted service connection for panic disorder with symptoms of anxiety, sleep disturbance, and depression (claimed as PTSD) at an initial 70 percent evaluation, effective December 9, 2013.  Notably, there is currently no opinion as to whether the Veteran's claimed hypertension disability was caused or aggravated by the now service-connected acquired psychiatric disorder. 

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  
   
Accordingly, a new VA examination would be useful in determining whether the Veteran's diagnosed hypertension is related to his active duty service, or, was caused or aggravated by his now service-connected acquired psychiatric disability.

Regarding the Veteran's claim to service connection for a right ankle disability, the Veteran underwent a VA examination in April 2013.  The examiner concluded that it was less likely than not that the Veteran's current right ankle disability was incurred in or a result of any in-service injury, event or illness as there were no pertinent records reviewed regarding this disability.  However, the Board notes that on his May 1998 Report of Medical History, the Veteran reported that he had broken his ankle 10 years before.

Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The record demonstrates that the Veteran's right ankle disability might have preexisted his service as the Veteran reported that he had broken his ankle 10 years prior to his entrance into service.  As a result, the previous VA April 2013 examination is not adequate as it did not specifically address whether the Veteran's service permanently aggravated any preexisting right ankle disability beyond the natural progress of the disorder. 

Accordingly, the Board finds that further development is warranted so an examiner can provide an opinion as to whether any right ankle disability that preexisted his service was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, a medical opinion is needed, either by way of an addendum opinion or new examination that addresses this aspect of the Veteran's right ankle disability claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4) (2015).

Regarding the Veteran's claim for a lumbar spine disability, the Board notes that his service treatment records and the report of his service separation examination are negative for treatment of a back disability.  Nevertheless, on his March 2000 Report of Medical History, the Veteran indicated that he had recurrent back pain.  On remand, the Veteran should be afforded an examination that addresses the etiology of any current low back disability.

Additionally, the Board notes that the RO's determination on the claims for entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disability to include PTSD, entitlement to an initial compensable evaluation for allergic rhinitis, and entitlement to service connection for hypertension and a right ankle disability could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disability to include PTSD and entitlement to an initial compensable evaluation for allergic rhinitis, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current low back disability.  

The examiner should provide opinions with respect to the following:

(i)  please identify low back disability that has been manifested at anytime since May 2012.

(ii)  for each low back disability identified, is it at least as likely as not (e.g., a 50 percent or greater probability) that the disability is related to his service; 

(iii)  for each low back disability identified, is at least as likely as not (at least a 50 percent probability) that the disability is caused or aggravated by a service connected disability (to include his service-connected right and left knee disabilities?

In formulating this opinion, the examiner should specifically address the Veteran's report back pain on the March 2000 Report of Medical History.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current hypertension disability.  

The examiner should provide opinions with respect to the following:

(i)  is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension is related to his service; and 

(ii) is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is caused or aggravated by his service-connected acquired psychiatric disability?

In formulating this opinion, the examiner should specifically address the Veteran's elevated blood pressure reading in August 1999.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.  

5.  Return the claims file to the examiner that examined the Veteran for his right ankle disability in April 2013.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should provide opinions with respect to the following:

(i)  did the Veteran's right ankle disability clearly and unmistakably preexisted his service?  Please provide a detailed explanation for any conclusion rendered? 

(ii)  if a right ankle disability was present at the time of his service entry, does the record clearly and unmistakably show that the right ankle disability was not aggravated by service beyond its natural progression during service? 

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, readjudicate the issues on appeal to include entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


